ACCEPTED
                                                                                        12-15-00219-CV
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                  12/18/2015 2:47:22 PM
                                                                                              Pam Estes
                                                                                                 CLERK

                               No. 12-15-00219-CV

                                                                      FILED IN
                                                               12th COURT OF APPEALS
                                                                    TYLER, TEXAS
                            In the Court of Appeals            12/18/2015 2:47:22 PM
                        Twelfth District of Texas at Tyler            PAM ESTES
                                                                        Clerk


                           MJS and Associates, L.L.C.
                                  Appellant

                                         v.

                     Judy Master, RN and Matthew Master
                                   Appellees


                  Appeal from the 145th Judicial District Court
                          Nacogdoches County, Texas
              Cause No. C127910, Hon. Campbell Cox, II, Presiding


                 Appellees Judy Master and Matthew Master’s
                     Unopposed Motion to Extend Time
                           for Filing Appellees’ Brief


I.    Introduction
      Under Texas Rule of Appellate Procedure 10.5(b), Appellees Judy and

Matthew Master (“Appellees”) request a three week extension of time in which to

complete and file the Appellees’ Brief in this case, making the brief due on January

11, 2016.

      This motion is unopposed by the Appellant.
II.   Rule 10.5(b) Requirements

      A.     Current Deadline
      The current deadline for Appellees’ Brief is December 21, 2015.

      B.     Extension
      Appellees seek an extension of three weeks until January 11, 2016.

Appellees have not requested any previous extensions for this brief and did not

oppose Appellant’s request for a three week extension of their brief.

      C.     Reasonable Explanation
      Having reviewed Appellant’s Brief, this appeal involves several legal issue

that will require additional time to sufficiently research and brief. Additionally,

numerous competing projects with prior deadlines have taken and will continue to

take lead counsel’s time in addition to the ordinary press of business:

             Assisting with extensive Rule 23(f) briefing and participating in

              recent multi-day Daubert hearings (December 15-16, 2015) in In re

              Processed Egg Products Antitrust Litigation, MDL No. 2002, Case

              No. 2:08-md-02002-GEKP (E.D. Pa.)

             Preparing post-trial briefing in Osborn v. Griffin, et al., Case No.

              2:11-cv-00089-WOB-REW (E.D. Ky.) and Holt, et al. v. Griffin, et

              al., Case No. 2:11-cv-00089 (ED. Ky). Lead counsel participated

              in a two week trial in September, 2015; proposed Findings of Fact


Appellees’ Unopposed Motion to Extend                                        Page 2
Time to File Appellees’ Brief
                and Conclusions of Law and Post-Trial briefing was due on

                November 21, 2015. A Motion to Reopen and Supplement the

                Trial Record (November 21, 2015) and a Motion to Enforce

                Settlement (December 17, 2015) were recently filed and we expect

                expedited briefing on the latter Motion to occur in the next couple

                of weeks and in early January and possible a reopening of

                discovery on an expedited basis.

       In order to adequately assist the Court in deciding the issues in this case,

counsel requests an additional 3 weeks in order to complete Appellees’ Brief. No

act of Appellees contributed to the need for an extension of time.

III.   Prayer
       Appellees request an extension of 3 weeks to file their brief, making the

brief due on January 11, 2016.

                                        Respectfully submitted,
                                        /s/ Joseph M. Callow, Jr.
                                        Travis P. Clardy
                                        travis.clardy@kellyhart.com
                                        Texas Bar No. 04268020
                                        Jerry W. Baker
                                        Jerry.baker@kellyhart.com
                                        Texas Bar No. 24026776
                                        KELLY, HART & HALLMAN, LLP
                                        209 E. Main St.
                                        P.O. Box 635426
                                        Nacogdoches, Texas 75961
                                        Ph: (936) 564-2500

Appellees’ Unopposed Motion to Extend                                         Page 3
Time to File Appellees’ Brief
                                        Fax: (936) 564-2507

                                        Joseph M. Callow, Jr. (admitted pro hac)
                                        JCALLOW@KMKLAW.com
                                        KEATING MUETHING & KLEKAMP
                                        One East Fourth St., Suite 1400
                                        Cincinnati, Ohio 45202
                                        Ph: (513) 579-6400
                                        Fax: (513) 579-6457

                                        Attorneys for Appellees



                            Certificate of Conference
     I communicated with Michelle Meriam, lead counsel for Appellant, on
December 18, 2016. Appellant does not oppose this motion.
                                              /s/ Joseph M. Callow, Jr.
                                              Joseph M. Callow, Jr.

                              Certificate of Service
      On December 18, 2015, before the last day for filing this motion, a true and
correct copy of this motion was provided to all counsel of record as follows:
Michell R. Meriam
michellemeriam@warejackson.com
Timothy F. Lee
timlee@warejackson.com
WARE, JACKSON, LEE, O’NEILL, SMITH & BARROW, LLP
2929 Allen Parkway, 39th Floor
Houston, Texas 77019
Ph: (713) 659-6400
Fax: (713) 659-6262

FAIRCHILD, PRICE, HALEY & SMITH, LLP
Russell R. Smith
rsmith@fairchildlawfirm.com
W. Wade Flasowski
wflasowski@fairchildlawfirm.com

Appellees’ Unopposed Motion to Extend                                        Page 4
Time to File Appellees’ Brief
P.O. Drawer 631668
Nacogdoches, Texas 75963-1668
Ph: (936) 569-2327
Fax: (936) 569-7932

KENNEDY ATTORNEY & COUNSELORS AT LAW
Mark Kennedy
mark@markkennedylaw.com
Joanna Martin
joanna@markkennedylaw.com
12222 Merit Drive, Suite 1750
Dallas, Texas 75251
Ph: (214) 445-0740
Fax: (972) 661-9320

Attorneys for Appellant
                                        /s/ Joseph M. Callow, Jr.
                                        Joseph M. Callow, Jr.



6492702.1




Appellees’ Unopposed Motion to Extend                               Page 5
Time to File Appellees’ Brief